Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 41-43, 46-51, and 55 are currently pending.  
Priority
 	The instant application 16/449881 filed 6/24/2019 claims priority as follows:

    PNG
    media_image1.png
    96
    419
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
In view of the amendment, some claims from the statutory double patenting rejection of record are withdrawn.  However, some claims of the instant application and the ‘079 patent remain identical.   See rejection below.
With respect to the non-statutory double patenting rejection, in view of the amendment, the rejection is maintained.
In view of the amendment, the 102 rejection of record is withdrawn.  However, the rejection is reapplied under 103 in view of the amendment.
Claim 50 is withdrawn as not reading on the expanded specie.

Double Patenting


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 47 and 51 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-11, 13, 16-18 of prior U.S. Patent No. 10333079 (“the ‘079 patent”). This is a statutory double patenting rejection.  Instant claim 47 is identical to claim 13 of the ‘079 patent.  Instant claim 51 is identical to claim 16 of the ‘079 patent.  .  With respect to instant claim 47, claim 13 of the ‘079 patent teaches these two structures exactly and both the instant claims and the ‘079 patent limit a choice between these two structures which are identical.   With respect to instant claim 51, claim 16 of the ‘079 patent teaches this structure and the scope is identical.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-43, 46, 48-49, 55  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 14-15 of U.S. Patent No. 10333079 (“the ‘079 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘079 patent teach the elected specie.  Further, the claims of the ‘079 teach structures that overlap with these claims at for example claims 11-13 for example.

Claim Rejection – 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim(s) 41-43, 46, 49, 55 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US-20070105988 (“the ‘988 publication”, made of record on the IDS).
This rejection applies to an expanded specie wherein one of Y1 or Y2 is a carbazole and the other is an aromatic amine having formula II relative to the instant claims.
The ‘988 publication teaches compound 8-17.  The limitations of instant claim 43 are taught in the examples with R1 and R2 being alkyl.  The limitations of instant claim 44 do not prevent these examples from reading on the claim because instant claim 44 does not require that R1 and R2 are an optionally substituted heterocycle.  Further, compound13 teaches an alkyl group and an aryl group attached to the nitrogen atom.
The ‘988 patent fails to teach and anticipatory specie such that one of Y1 or Y2 is NR3R4 and R3 and R4 taken together forma heterocycle or heteroaryl compound.
However, compound 1 contains a compound with one heterocycle as a carbazole and compounds 8-16 contain a group of formula II.  Further, the genus teaches that one would expect success with substituents A,B,C, or D such that one could readily choose alternatives values of X and Y.  Then, then multiple examples teach formula II of the instant claims.  If one starts with compound 1 and substitutes the pyrazole for the aromatic amine of compounds 8-16 one would arrive at the instant claims.
In this case at least prong B of KSR applies, substituting one known group for another.  One would predict a compound having similar properties since the genus of the ‘988 publication links the compounds therein as having similar properties.  As stated above if one starts with compound 1, one is guided to aromatic amines by the multiple examples that have such an amine as a substituent relative to the total number of examples.  This points to a preference.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
	No claims allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622